Citation Nr: 0006541	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a punji stick wound.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a skin condition of 
the hands and feet to include acne vulgaris, dishydrotic 
eczema, furuncles, carbuncles, seborrhea, and fungal 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1967.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran raised claims for otitis media/otitis externa and 
tinnitus during his RO hearing in October 1998 and in a 
corresponding statement dated in October 1998.  These matters 
are referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's scar from a punji stick is superficial and 
nontender and does not result in limitation of function of 
the foot.

3.  The veteran has not submitted competent medical evidence 
of a nexus between his back disorder and his period of active 
service.

4.  The veteran has not submitted competent medical evidence 
that he is currently suffering from a bilateral knee 
disorder.

5.  The veteran has not submitted competent medical evidence 
of a nexus between his skin condition and his period of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of a punji stick wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 
(1999).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a skin 
condition of the hands and feet to include acne vulgaris, 
dishydrotic eczema, furuncles, carbuncles, seborrhea, and 
fungal infection is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a punji stick wound

The veteran has reported that he stepped on a punji stick 
when he was in Vietnam, and that the symptomatology manifest 
from this wound has increased in severity to the point where 
it is compensable in nature.  The Board recognizes the 
veteran's contentions; however, the preliminary issue is 
whether he has submitted a well-grounded claim, and if so, 
whether the VA has properly assisted him in the development 
of the claim.  Considering the veteran's contentions, the 
Board finds his claim plausible and capable of 
substantiation; therefore, it is well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
the RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal.  Therefore, no further 
assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO service connected the veteran's residuals of a punji 
stick wound and assigned a noncompensable rating, currently 
in effect under Diagnostic Code (DC) 7805, which directs that 
scars should be rated on limitation of function of the part 
affected, in this case the foot.  38 C.F.R. § 4.118, DC 7805.

According to a VA examination report dated in April 1979, the 
veteran had a well-healed discolored area on the instep of 
his left foot.  The scar was in the region of the proximal 
end of the first metatarsal bone, and it measured about a 
quarter inch in diameter.  The examiner reported that the 
scar was healed and asymptomatic of underlying structures.  
The foot was "unrestricted and symptom free."  The veteran 
had no joint swelling, crepitus, erythema, deformity, or 
tenderness on palpation of any of the articulations of either 
lower extremity, including all portions of the left foot.  
The veteran had no pes planus, hallux valgus, plantar 
callosities, or areas of tenderness on deep palpation of 
either foot, including the site of the punji stick wound on 
the left side.  There was no edema and the integrity of his 
calf muscles was good.  The examiner diagnosed a scar of 
punji stick wound, instep left foot, healed, non-symptomatic.

The veteran testified in October 1998 before an RO hearing 
officer that the scar was tender, but not painful.  He 
reported that although he could lower his toes, he could not 
raise them.  He did not specify whether this was due to his 
residuals of a punji stick, or if it was because of his foot 
condition, discussed below.  He said that he was on patrol in 
a jungle in Vietnam when a punji stick penetrated the rubber 
sole of his boot and entered into his foot.  The punji stick 
did not go all the way through the foot.  Currently, he said 
he wore an arch support to relieve tension in the foot.

A VA examination report dated in November 1998 reflects that 
the veteran had a scar on the plantar surface of the left 
foot.  The examiner stated that the scar was hyperpigmented 
and without residuals.  He also reported that it was 
nontender and had no adhesion.  Its texture was dry and there 
was no ulceration or breakdown of skin.  There was no 
elevation or depression because of the scar, nor was there 
underlying tissue loss, inflammation, edema, or keloid 
formation.  The examiner stated that there was no 
disfigurement or burn scar, and the report specifically 
reflected that there was no limitation of function by scar.  
The examiner diagnosed status post injury to the left foot 
with scar.

As the VA examiner in November 1998 specifically stated that 
there was no limitation of function because of the scar, the 
Board concludes that a compensable evaluation for residuals 
of a punji stick wound is not warranted under DC 7805.  The 
examiner's opinion of November 1998 is medically 
uncontroverted and represents the most reliable information 
concerning the limitation of function of the veteran's left 
foot.  Although the veteran testified that he had to wear 
support to relieve the tension, the VA examiner in April 1979 
also stated that the veteran's residuals of a punji stick 
wound was asymptomatic.  Considering the VA examinations of 
April 1979 and November 1998, the Board finds that the 
criteria for a compensable evaluation under DC 7805 have not 
been met.

Because the veteran has also stated that the scar on his left 
foot is tender, the Board will also consider the provisions 
of DC 7804, which allows a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118.  However, the veteran was asked by his 
representative during his October 1998 RO hearing if the scar 
was tender and painful, and the veteran only reported that 
the scar was tender.  Moreover, the examination reports of 
April 1979 and November 1998 represent affirmative evidence 
that the veteran's scar is not tender or painful.  Thus, a 10 
percent rating under DC 7804 is not warranted for the 
veteran's residuals of a punji stick wound.


Back Disorder

The veteran has stated that he made numerous parachute jumps 
while he was on active duty and his back has suffered as a 
result.  A veteran who submits a claim for benefits to the VA 
shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran testified that he was treated while he was on 
active duty for parachuting accidents.  The Board, after a 
careful review of the veteran's available service medical 
records, cannot find evidence of these treatments.  The Board 
will nevertheless assume that all of the veteran's assertions 
are true for the purposes of analyzing whether his claim of 
entitlement to service connection for a back disorder is well 
grounded.

According to a VA examination report dated in June 1990, the 
veteran had previously undergone a laminectomy and fusion, 
which extended in his spine from L5 through S1.  He had 
narrowing of the disc space and intervertebral foramen of the 
L5 to the S1.  A VA medical report dated in June 1990 
reflects that the veteran told the examiner that he had two 
laminectomies performed on his back in the L4 to L5 region.  
The veteran did not describe a specific injury or incident, 
but he said he had fallen a number of times over the years.  
He then told the examiner that his back trouble first began 
in 1978, when he was employed as a mixing machine operator in 
a chemical company.  The examiner diagnosed a history of 
repeated trauma, lower back, with post-operative 
laminectomies for treatment of herniated nucleus pulposus.

The examiner in June 1990 did not offer an opinion that the 
veteran's back disorder was related to his period of active 
service.  In fact, the record contains no competent medical 
evidence that the veteran's back disorder is related to his 
active service.  Although the veteran has contended that he 
hurt his back while on parachuting maneuvers during his 
military service, he told the VA examiner in June 1990 that 
his back troubles began in 1978 while he was a mixing machine 
operator.  Moreover, the veteran has not supplemented the 
record with corresponding medical opinions.  As a layperson 
without the medical expertise or training necessary to 
qualify him to make a medical determination, the veteran's 
assertions by themselves are insufficient to satisfy the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  Thus, the veteran's claim of entitlement 
to service connection for a back disorder is not well 
grounded, and the claim must fail.


Bilateral Knee Disorder

The veteran has also claimed that he has a bilateral knee 
disorder and swelling in both knees, and that he had surgery 
performed by a private physician on his knees sometime in 
1989 or 1990.  The Board acknowledges the veteran's 
contentions, and once again, it must analyze whether the 
veteran's claim is well grounded.

According to the VA examination report in April 1979, the 
veteran's knees had normal motion with no manifest 
restrictions.  The examiner reported that there was no 
impairment at that time.  On physical examination, the 
veteran had no joint swelling, crepitus, erythema, deformity, 
or tenderness on palpation of any of the articulations of 
either lower extremity.

As the veteran has reported that he underwent surgery on his 
knees in 1989 or 1990, the April 1979 examination report may 
have little significance.  Likewise, the VA examination 
report dated in June 1990 makes no mention of the veteran's 
bilateral knee disorder.  Instead, the report focuses on the 
veteran's other disorders, including an examination of his 
back, but without mention of the condition of his knees 
bilaterally.  Furthermore, VA outpatient treatment records 
dated from April 1991 to July 1992 do not make any reference 
to a bilateral knee disorder.

In a letter dated in October 1998, [redacted], who stated 
he has been an acquaintance of the veteran for more than 50 
years, reported that the veteran had undergone a number of 
knee drainings.  Mr. [redacted] indicated in the letter that the 
veteran's knee condition had deteriorated since his active 
military service and the veteran believed his parachute jumps 
had contributed to his present health.

Although both Mr. [redacted] and the veteran have reported that 
the veteran suffers from a bilateral knee disorder, there is 
no competent medical evidence associated with the claims file 
that shows this to be the case.  The October 1998 letter from 
[redacted] is not probative of the existence a bilateral 
knee disorder because there is no indication that he is 
qualified to offer a competent medical opinion as to a 
medical condition.  As stated above, the veteran is also not 
qualified.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  Although the veteran has reported that he underwent 
knee surgery in 1989 or 1990, those records are not 
associated with the claims file.  Moreover, the VA is under 
no duty to obtain those records, as the indications are that 
a private physician performed the operation.  As the veteran 
has not presented medical evidence of a current disability, 
his claim is not well grounded.



Skin Condition of the Hands and Feet

Outpatient treatment records dated in August 1991 show that 
the veteran had sought treatment for dishydrotic eczema and 
acne vulgaris from the VA Medical Center in Chicago, 
Illinois.  Apparently, the veteran had foot blisters for 
about two weeks and the VA examiner told him to soak his feet 
in a therapeutic solution.  The examiner noted that a foul-
smelling excretion was coming out of the sores in his feet, 
and the veteran wanted the sores drained.  The examiner 
diagnosed the veteran with acne vulgaris and possible 
disydrotic eczema.  The examiner did not, however, offer a 
medical opinion that these conditions were related to the 
veteran's period of active service.

The veteran was scheduled for a VA examination to check the 
exact condition of his feet in June 1998, but he failed to 
appear to the examination.  During his RO hearing in October 
1998, he testified that he had outbreaks of sores on his feet 
and he had blisters on his hands.  The veteran further 
testified that he could often not wear socks or shoes because 
of the sores on his feet, and this was affecting his ability 
to maintain any employment.  The veteran has also submitted 
pictures of his feet, and those pictures are currently 
associated with the claims file.

Nevertheless, the veteran has not submitted competent medical 
evidence of a nexus between his foot and hand condition and 
his period of active service.  Once again, as a layperson, 
his assertions alone are insufficient to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).  Because this requirement has not been met, the 
veteran's claim of entitlement to service connection for a 
hand and foot condition must be denied.

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of additional 
relevant evidence that could serve to make the claims well 
grounded.  Thus, there is no additional duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify him 
of the evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why the current 
attempts fail.


ORDER

An increased (compensable) rating for residuals of a punji 
stick wound is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin condition of the hands and feet 
to include acne vulgaris, dishydrotic eczema, furuncles, 
carbuncles, seborrhea, and fungal infection is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

